Chief Justice CASTILLE,
concurring and dissenting.
I concur in the result to the extent that the Majority Opinion rejects the claim that the trial court violated appellant’s due process rights by admitting into evidence the out-of-court statements of trial witnesses David Garvin, Lionel Lawrence, and Allen Lanier, subject to the observations I develop in Part I. For the reasons I explain in Part II, however, I respectfully dissent from the Majority’s award of a new trial, which is premised on a finding that Jasaan Walker’s out-of-court declarations to the police exculpating appellant were erroneously excluded from evidence at trial. To the extent Walker’s hearsay statement tended to exculpate appellant, the statement did not inculpate Walker and was inadmissible under the exception to the hearsay rule for declarations against penal interest. The penal interests of Walker and appellant simply are not coterminous. Moreover, while the Court’s erroneous ruling today is a boon for this one defendant, the holding will be a bane for future defendants because the Court’s reasoning invites the Commonwealth to employ hearsay declarations of co-conspirators to inculpate defendants on trial. Because I would affirm the Superi- or Court’s decision in its entirety, I respectfully dissent from the Majority’s mandate to grant appellant a new trial.

I. Point in Concurrence: Recanted Statements of Available Witnesses

With respect to the first issue on which this Court granted review, appellant nominally challenges the sufficiency of the evidence for conviction, but in actuality he offers a hybrid, bootstrapped argument blending an evidentiary claim with a derivative sufficiency claim. Appellant assails the credibility of inconsistent out-of-court statements generally, and those of eyewitnesses Garvin, Lawrence, and Lanier specifically, asking the Court to reconsider the weight the jury should have given to these testifying witnesses’ prior inconsistent statements in determining appellant’s guilt. Bootstrapping from the theory that the Garvin, Lawrence, and Lanier out-of-court statements should have no evidentia-ry value, appellant concludes that the Commonwealth did not adduce sufficient evidence to prove his identity as the perpetrator of the crimes beyond a reasonable doubt.
To a great extent, the Majority takes appellant’s blended argument at face value, without recognizing that appellant seeks to change existing law and establish an evidentiary rule that an out-of-court statement signed and adopted by an available witness who testified, recanted, and was cross-examined at trial is per se unreliable and, therefore; has no probative value as a matter of law to establish an element of the crime (here, identity). According to appellant, because such out-of-court statements have no weight, the pros*1188ecution did not adduce any evidence to prove that appellant, rather than another person, was guilty beyond a reasonable doubt of these first-degree murders.
Appellant’s argument, when properly understood, does not raise a cognizable sufficiency claim at all. It proceeds upon the assumption that appellant’s evidentia-ry/weight theory, if accepted, can serve as a basis to diminish the evidentiary record for purposes of sufficiency review. The theory plainly is mistaken:
It is important to maintain the distinction between sufficiency review and rulings on evidence. When reviewing the sufficiency of the evidence, this Court must determine whether the evidence at trial, and all reasonable inferences derived therefrom, when viewed in the light most favorable to the verdict winner, are sufficient to support the verdict. Lehigh County Vo-Tech Sch. v. Workmen’s Compensation Appeal Bd. (Wolfe), 539 Pa. 322, 652 A.2d 797, 800 (1995). A sufficiency claim will not be reviewed on a diminished record, “but rather on the evidence actually presented to the finder of fact rendering the questioned verdict.” Commonwealth v. Lovette, 498 Pa. 665, 450 A.2d 975, 977 (1982); accord Commonwealth v. Hall, 574 Pa. 233, 830 A.2d 537, 542 n. 2 (2003). If some of the evidence relied upon to render the verdict was inadmissible, the appropriate remedy is remand for a new hearing without the prohibited evidence. Commonwealth v. Conklin, 587 Pa. 140, 897 A.2d 1168, 1175 n. 12 (2006); see also Lovette, 450 A.2d at 981. Only a successful sufficiency challenge considering the full record at trial may lead to the outright grant of relief. Conklin, 897 A.2d at 1175 n. 12.
D'Alessandro v. Pa. State Police, 594 Pa. 500, 937 A.2d 404, 409-10 (2007) (Opinion Announcing Judgment of the Court).
The Commonwealth here was permitted to introduce the prior out-of-court statements of Garvin, Lawrence, and Lanier as substantive proof that appellant was the person who killed the victims. Under settled law, the three statements were not hearsay because they were signed and adopted by the declarants, who testified at trial and were cross-examined by appellant. Pa.R.E. 803.1(l)(b). The statements were properly admitted into evidence to prove the truth of the matter asserted therein (i.e., that appellant killed the victims), and the jury was instructed accordingly. Commonwealth v. Brady, 510 Pa. 123, 507 A.2d 66, 70 (1986); Commonwealth v. Lively, 530 Pa. 464, 610 A.2d 7, 10 (1992). The admission of the Garvin, Lawrence, and Lanier statements for substantive purposes comports with the requirements of the Sixth Amendment Confrontation Clause, as applied to the states through the Fourteenth Amendment Due Process Clause. California v. Green, 399 U.S. 149, 164, 90 S.Ct. 1930, 26 L.Ed.2d 489 (1970). Neither the U.S. Supreme Court nor this Court have qualified their holdings to date in Brady, Lively, or Green by limiting, as a matter of law, the probative value of out-of-court statements on grounds of supposed unreliability, as appellant suggests.
The jury here was free to accept the out-of-court accounts of these witnesses as fact; and those accounts amply proved appellant’s identity as the murderer. Even if we were inclined to reconsider our jurisprudence on use of prior inconsistent statements as substantive evidence, that revolution in the law would not provide a basis for sufficiency relief. Instead, a new trial would have to be ordered, at which the Commonwealth could determine how best to forward its case. Lovette, 450 A.2d at 981.
*1189Appellant acknowledges the settled holdings of Green, Brady, and Lively, and denies that he is challenging the admissibility of the out-of-court statements as substantive evidence. Appellant’s Brief at 22. But, appellant’s disclaimer rings hollow, because he argues that the jury, while free to hear the Garvin, Lawrence, and Lanier statements as substantive proof of the perpetrator’s identity, should have been prevented from giving those statements any weight in its consideration of that element of the crime. Such a rule clearly would eviscerate the availability of the testimony as substantive evidence and, therefore, the holdings of Green, Brady, and Lively.
Trials are a search for the truth. There are many reasons why a witness says one thing outside of court, and another thing when on the stand. One common reason why witnesses in criminal cases change their accounts at trial is fear of reprisal; indeed, this reality has led this Court to approve reinstitution of grand juries in cases where there is a prospect of witness intimidation. See Pa.R.Crim.P. 556 et seq. (effective Dec. 18, 2012). Of course, this is not the only reason witnesses change their accounts. The point is that the trial of a matter allows all of the factors particular to the case to be played out in front of the factfinder, whose role it is to assess where the truth lies. So long as the witnesses are subject to cross-examination, as they were here, there is no reason to skew the search for truth with an evidentiary restriction on prior statements inconsistent with trial recantations or denials by a witness. Accordingly, appellant’s suggestion that the Garvin, Lawrence, and Lanier statements should have no weight in the jury’s determination regarding the identity of the killer is plainly meritless.
In an entwined claim, appellant requests that we reject the jury’s credibility determinations as to Garvin, Lawrence, and La-nier, that we reweigh the evidence in his favor, and find that the verdict was the result of surmise and conjecture; or, in actuality, was against the weight of the evidence. See Appellant’s Brief at 35 (citing Commonwealth v. Farquharson, 467 Pa. 50, 354 A.2d 545 (1976) and Commonwealth v. Karkaria, 533 Pa. 412, 625 A.2d 1167 (1993)). The trial court did not abuse its discretion in denying relief on this theory. The evidence here did not require the jury to speculate as to guilt. Farquharson, 354 A.2d at 550 (“where evidence offered to support a verdict of guilt is so unreliable and/or contradictory as to make any verdict based thereon pure conjecture, a jury may not be permitted to return such a finding”). See Commonwealth v. DeJesus, 580 Pa. 303, 860 A.2d 102, 105-07 (2004) (challenge to verdict pursuant to Farquharson is to weight, not sufficiency, of evidence); Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa.2011) (same).1 Garvin, Lawrence, and Lanier gave direct evidence in their out-of-court statements that appellant was the murderer. At trial, the three witnesses were subject to extensive cross-examination by appellant, which exposed any so-called improper motives to the jury for the out-of-court statements. The jury resolved those credibility determinations in favor of the Commonwealth and convicted appellant. Accordingly, there is no reason to second-guess the trial judge’s exercise of discretion, to unsettle the jury’s crédi-*1190bility determinations, or to reweigh the evidence in favor of appellant.
Although I ultimately agree with the Majority’s conclusion that appellant’s theories are meritless, and I join much of its reasoning, I concur in the result only. In my respectful view, we would provide better guidance if we more plainly delineated the separate issues before the Court.

II. Point in Dissent: Statement of Co-defendant Jasaan Walker

As concerns the second issue on which this Court granted review, however, I respectfully dissent from the Majority’s analysis and mandate.
Co-conspirator Jasaan Walker gave two distinct statements to the police on May 5, 2001, one written and one videotaped. Walker and appellant were initially listed for a joint trial but, after a hearing regarding the admission of Walker’s written statement, the Commonwealth agreed to sever the two trials and the trial court agreed. Walker pleaded guilty shortly before his trial was to commence, and the records of his agreement and plea colloquy were sealed because Walker expressed fear for his safety in prison. Following Walker’s guilty plea, appellant moved to offer into evidence at his own trial Walker’s two out-of-court statements. The trial court noted Walker’s refusal to testify at appellant’s trial — a point appellant did not dispute — and found Walker’s statements inadmissible because they were either irrelevant or the relevant exculpatory parts (exculpatory as to appellant) were not against Walker’s penal interest and therefore lacked indicia of reliability; ie., the statements were hearsay that did not fall within an exception. See Notes of Testimony (“N.T.”), 1/24/2006, at 3-5, 87-88 (Walker Guilty Plea); N.T., 1/31/2006, at 6-8, 10-12; see also N.T., 1/23/2006, 46-51. The Superior Court affirmed this straightforward analysis.
The Majority reverses and holds that the trial court erred in excluding Walker’s statements in their entirety, because parts of the statements were against Walker’s penal interest. Inexplicably, though quick to find error committed by the lower court, the Majority does not identify exactly or explain which parts of Walker’s statements were against his penal interest, and should have been deemed admissible at trial or should be admitted at the new trial it awards. Only upon proceeding to a harmless error analysis, the Majority suggests, again without necessary and helpful specificity, that those parts of the statements in which Walker names his half-brothers as his accomplices were somehow against Walker’s penal interest and therefore admissible. Respectfully, in my view, the Majority reaches an incorrect result that reflects a misapprehension of appellant’s arguments and of the basis for the ruling below, and, more importantly, a fundamental misapplication of the declaration against penal interest exception to the hearsay rule.
Here, as in the trial court, appellant’s only claim is that the Walker out-of-court statements in their entirety should have been admitted into evidence as substantive proof of appellant’s innocence, the Commonwealth’s right to cross-examination notwithstanding. Indeed, according to appellant, Walker’s entire statements, “line for line and word for word,” were against Walker’s penal interest and contained important indicia of reliability. Appellant’s Brief at 57. Notably, appellant simply offers that “when Walker acknowledged assisting his own brothers in this conspiracy, that statement constituted a statement against Walker’s penal interest which exculpated [ajppellant.” Id. at 46. Appellant makes the additional related claim that the trial court’s refusal to admit the Walker statements in toto deprived him of “a meaningful opportunity to present a *1191complete defense,” in violation of his due process rights. Id. at 50 (citing Holmes v. South Carolina, 547 U.S. 319, 126 S.Ct. 1727, 164 L.Ed.2d 503 (2006)). This all-or-nothing theory is what the trial court ruled upon, it is the only theory preserved for appeal, it is the only theory argued on appeal; and the trial court can be faulted, if it can be faulted at all, only for its analysis of the theory appellant chose to argue.2
The Majority rejects appellant’s only actual theory and claim for relief: that the Walker confessions in their entirety, or “line for line and word for word,” were admissible because they were declarations against Walker’s penal interest. Id. at 57; see Majority Op., at 1176, 1179-80. Yet, the Majority inexplicably grants a new trial on the ground that the trial court erred in failing to do something it was never asked to do: to parse the statements and admit into evidence parts of Walker’s confessions.3 Because the claim on which the Majority actually grants relief was waived both below and here and, as the Majority *1192acknowledges, the claim which appellant does forward lacks merit, the award of a new trial is arbitrary.4
Furthermore, even if appellant had pursued and preserved a point-by-point parsing of the out-of-court statements, the Majority’s reasoning in granting sua sponte relief here is erroneous. Evidence Rule 804(b)(3) provides that, if the declarant is unavailable, hearsay statements which are against the declarant’s own penal interest may be admissible as substantive proof of the truth of the relevant matter asserted. Pa.R.E. 804(b)(3). A statement against one’s own penal interest is one which, at the time of its making, “so far tended to subject the declarant to ... criminal liability ... that a reasonable person in the declarant’s position would not have made the statement unless believing it to be true.” Id. Rule 804(b)(3) further requires that a declaration against penal interest is not admissible in a criminal case “unless corroborating circumstances clearly indicate the trustworthiness of the statement.” Id.5
*1193The Rule 804(b)(3) exception to hearsay encompasses only declarations inculpatory of the declarant, because such self-inculpa-tory statements, when supported by corroborating circumstances indicating trustworthiness, are deemed inherently reliable. “[HJearsay declarations which are against the interest of the declarant are admissible on the principle of experience that a statement asserting a fact distinctly against one’s interest is unlikely to be deliberately false or heedlessly incorrect, and is thus officially sanctioned, though oath and cross-examination are wanting.” Rudisill v. Cordes, 333 Pa. 544, 5 A.2d 217, 219 (1939) (quotation marks omitted); see Chambers v. Mississippi, 410 U.S. 284, 299, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973). Nothing in existing law, or logic, however, extends the assumption regarding the inherent reliability of a statement against one’s own penal interest to then encompass declarations against the penal interest of others, including close relatives. Neither does the assumption extend to non-self-inculpatory portions of a broadly inculpatory statement. Accord Majority Op., at 1180-82. As Justice O’Connor explained in addressing the federal counterpart to the Rule 804(b)(3) exception to hearsay:
Rule 804(b)(3) is founded on the commonsense notion that reasonable people, even reasonable people who are not especially honest, tend not to make self-inculpatory statements unless they believe them to be true. This notion simply does not extend to the broader definition of “statement.” The fact that a person is making a broadly self-inculpa-tory confession does not make more credible the confession’s non-self-incul-patory parts. One of the most effective ways to lie is to mix falsehood with truth, especially truth that seems particularly persuasive because of its self-in-culpatory nature.
Williamson v. United States, 512 U.S. 594, 599-600, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994). The application of Justice O’Con-nor’s insight is clear here.
The only parts of Walker’s statements that were against his own penal interest here were the assertions in which he implicated himself: i.e., those parts of the statement in which Walker acknowledged that he participated in a conspiracy. In certain cases — where the crime is committed by a single person, for example — such an incul-pation may at the same time necessarily exculpate another (or all others). See, e.g., Commonwealth v. Statum, 769 A.2d 476 (Pa.Super.2001). Here, Walker’s out-of-court account of the conspiracy as a “three-man” conspiracy, although supporting appellant’s theory of the crime, was not self-inculpatory to Walker. Moreover, those parts of the statement in which Walker implicated his half-brothers, and thereby inferentially exculpated appellant, were also not self-inculpatory. Stated otherwise, the supposed identity of his accomplices was not inculpatory as to Walker, but only as to the accomplices. Commonwealth v. Anderson, 501 Pa. 275, 461 A.2d 208, 215 (1983) (“it is not the statement that must be against interest, but the fact stated.”); accord Williamson, supra. The theory that three men, rather than two, were responsible for the murders, and assertions against Walker’s half-brothers were not remotely against Walker’s own penal interest, and thus they have no special, assumed reliability. Indeed, placing blame on others, for instance, is a classic *1194ploy that simply does not inculpate a de-clarant. See Commonwealth v. Colon, 461 Pa. 577, 337 A.2d 554, 558 (1975) (by telling police he acted alone, declarant admitted no additional crime and subjected himself to no additional punishment). Yet, these are the only aspects of Walker’s statements which are theoretically relevant to appellant’s defense, because they contradict the Commonwealth’s theory of the crime, or exclude appellant by implication and name Walker’s half-brothers as Walker’s accomplices instead. See Commonwealth v. McCracken, 373 Pa.Super. 90, 540 A.2d 537, 538-39 (1988), aff'd per curiam, 524 Pa. 332, 572 A.2d 2 (1990) (“under Anderson and Colon, we first must distinguish between those parts of the out-of-court statement that inculpate the de-clarant and those parts that merely exculpate another person. Secondly, we must determine whether the portions of the statement that are inculpatory are relevant to the case at bar”). Those with practical experience in the criminal law know that it is both easy and common for a criminal conspirator to inculpate persons with ironclad alibis to protect the declar-ant’s actual cohorts; such diversions, which are not against the declarant’s own penal interests, have no special indicia of reliability.
To appreciate the absurdity of pretending otherwise, consider what would happen if Walker’s half-brothers were being prosecuted for the murders. Walker’s statements inculpating them certainly would be contrary to their penal interest. But, if the Commonwealth attempted to prove its case with this out-of-court hearsay from Walker, Walker’s half-brothers would be vociferous in objecting to the introduction of the out-of-court accusations on hearsay grounds. They could properly note that Walker was not inculpating himself when he pointed the finger of guilt at them. If Walker were not available to testify, then his statements implicating his half-brothers would constitute inadmissible hearsay.6
Despite this obvious distinction between what is self-inculpatory and what is exculpatory of others for purposes of declarations against penal interest, the Majority, like the dissent below, apparently would conclude otherwise. See Majority Op., at 1176-77 and Super. Ct. Op., at 8 (Klein, J., dissenting) (“[i]t is hard to imagine a trier of fact concluding that a defendant would falsely accuse his own brothers and exonerate a person he only knows casually.”). Actually, it is not at all difficult to imagine why this might occur. If the intention of *1195the declarant is to clear his true accomplices, misdirecting police to persons, even relatives, whom police can easily exclude as suspects does not imperil .those persons. In addition, there is an obvious difference between preservation of self and preservation of the interests of others. Even as to self, the theory behind the declaration against penal interest exception is not an absolute: persons may, in fact, falsely confess. Cf. Commonwealth v. Wright, 609 Pa. 22, 14 A.3d 798, 816 & n. 16 (2011). The exception simply recognizes the experience of the common law that out-of-court self-accusations, when corroborated, are significantly more reliable than other forms of hearsay.
The common law does not recognize the significant and baseless expansion of the exception postulated by the dissent below in its deficit of imagination, and erroneously accepted by the Majority here. Even if I agreed that the Court should go about expanding the exception on an ad hoe basis, neither the Majority nor the dissent below offer support for their assumption that people are just as unlikely to falsely implicate relatives, friends, or others as themselves. Common sense and experience, on the other hand, suggest quite the opposite — which is why our cases have not recognized a “declaration-not-against-penal-interest” exception to hearsay. And, finally, this case is a particularly inappropriate vehicle for the Majority’s radical revolution of the declaration against penal interest exception, since these considerations are not accounted for in its reasoning, and since, as noted, the challenge actually forwarded here is a generic one.
If Walker’s out-of-court accusations against his half-brothers had been admitted at trial, the Commonwealth would have had no opportunity to cross-examine Walker and test his credibility or motives for exculpating appellant and, concomitantly, accusing his half-brothers. Like most out-of-court statements of unavailable declar-ants, exculpatory declarations are traditionally inadmissible to prove the truth of the matter asserted “because they lack the conventional indicia of reliability: they are usually not made under oath or other circumstances that impress the speaker with the solemnity of his statements; the de-clarant’s word is not subject to cross-examination; and he is not available in order that his demeanor and credibility may be assessed by the jury.” Chambers, 410 U.S. at 298, 93 S.Ct. 1038; cf. Lilly v. Virginia, 527 U.S. 116, 133, 119 S.Ct. 1887, 144 L.Ed.2d 117 (1999) (plurality) (“non-self-inculpatory” portions of a declaration are presumptively unreliable). Yet, the Majority would admit those unreliable declarations into evidence nonetheless, to benefit appellant and compromise the truth-finding process.
Further, while the Majority decision rings-in an undeserved reward for this appellant, it only promises a nearer Judgment Day for numerous other criminal defendants. In this case, it is the defense that seeks to make use of a non-inculpato-ry portion of a declarant’s out-of-court statement. But, the more common scenario — after this decision — will be one where the Commonwealth seeks to introduce a co-conspirator’s out-of-court statements which implicate himself and his cohorts— ie., the scenario that would arise here if the Commonwealth were to prosecute Walker’s half-brothers. Under the Majority’s holding, the non-exeulpatory implication of one’s cohorts in crime can now be admitted by bootstrapping it to the self-inculpatory aspects of the declarant’s out-of-court confession. See Lilly, 527 U.S. at 127, 119 S.Ct. 1887 (“In criminal trials, statements against penal interest are offered into evidence in three principal situations: (1) as voluntary admissions against the declarant; (2) as exculpatory evidence offered by a defendant who claims that the declarant committed, or was involved in, *1196the offense; and (3) as evidence offered by the prosecution to establish the guilt of an alleged accomplice of the declar-ant.”) (emphasis added). According to the Majority’s application of Rule 804(b)(3), those portions of Walker’s statements implicating his half-brothers in the murders would be deemed declarations against Walker’s penal interest, and would be admitted at trial for the truth of the matter asserted against the half-brothers, even though there is no reason to deem those accusations reliable, and notwithstanding that Walker did not testify or make himself available for cross-examination. The half-brothers would have no opportunity to confront or cross-examine Walker, the Commonwealth’s accuser. Under the Majority’s present decision, the Commonwealth would be within the permissible boundaries of the hearsay rule to offer the presumptively unreliable Walker statements as substantive evidence that his half-brothers committed the murders. See Lee v. Illinois, 476 U.S. 530, 541, 106 S.Ct. 2056, 90 L.Ed.2d 514 (1986) (accomplices’ confessions that incriminate others are presumptively unreliable).
Consistent with this reasoning, Walker’s declarations inculpating his half-brothers, and concomitantly exculpating appellant, were hearsay and inadmissible as substantive evidence. The Rule 804(b)(3) exception for statements against penal interest did not apply to Walker’s exculpatory declarations, even if appellant had requested admission of only those parts of Walker’s statements.
Furthermore, I would reject appellant’s constitutional claim that the exclusion of Walker’s hearsay declarations denied appellant a meaningful opportunity to present a complete defense and, therefore, violated his due process rights. Appellant’s Brief at 39-43. State rulemakers have “broad latitude under the Constitution to establish rules excluding evidence from criminal trials,” limited only if the evidence rules are “arbitrary or disproportionate to the purposes they are designed to serve.” Holmes, 547 U.S. at 324-25, 126 S.Ct. 1727 (quotation marks omitted). The High Court stated in Chambers that “[t]he hearsay rule, which has long been recognized and respected by virtually every State, is based on experience and grounded in the notion that untrustworthy evidence should not be presented to the triers of fact.” 410 U.S. at 298, 93 S.Ct. 1038. Due process does not require admission of evidence in violation of our Rules of Evidence — -and especially of a rule of evidence which is universally “recognized and respected,” the hearsay rule — even where the patently unreliable evidence offered is allegedly exculpatory. The unavailable Walker’s out-of-court statements here, which appellant sought to introduce only in their unparsed entirety, were inadmissible hearsay and the trial court did not deny appellant any opportunity to present a defense by excluding such patently unreliable evidence. Appellant is no more entitled to employ this hearsay offensively here than the Commonwealth would be to use the statements offensively in a prosecution of Walker’s half-brothers. Appellant’s constitutional argument has no merit.7
For these reasons, I respectfully dissent from the award of a new trial.8

. The "surmise or conjecture” language of Farquharson, in a sufficiency analysis, obviously was an unfortunate choice of words. Evidence is sufficient or it is not; evidence satisfying each of the elements is presented or it is not. When there is evidence as to all elements of the crime, sufficient for the case to go to the factfinder, the question of guilt is for the factfinder, period. As a matter of logic, it is weight claims, not sufficiency claims, that authorize post-decisional judicial intervention premised upon the strength of otherwise sufficient evidence.


. Appellant also makes repeated and forceful suggestions that the Commonwealth improperly procured Walker’s unavailability and sealed the record of the Walker case, to deprive appellant of exculpatory evidence. See, e.g., Appellant’s Brief at 52 (prosecution "extracted from Walker an agreement not to testify” at appellant’s trial), id. at 53 (prosecution "bought off a potential defense witness”). Although the Majority recognizes that appellant raised and preserved no objection on this ground, the Majority indicates that the new allegations raise due process concerns. See Majority Op., at 1173, 1178 n. 55, 60. But, the allegations are red herrings for which appellant offers no support in the record, and there is none.
Walker’s signed, written plea agreement stated, in relevant part: "There is no plea bargain or agreement of any kind, except that the District Attorney promised to: [ (1) ] Recommend a sentence of not more than 30 to 60 years[; (2) ] Make no recommendation about my sentence!) (3) ] Drop the charges of Murder 1st (2 cts) and to credit all time served, and will not testify in co-defendant Dwayne Brown’s case. Commonwealth agrees to nolle prose all remaining bills.” Guilty Plea Colloquy, 1/24/2006, at 1 (emphasis added). In short, the promise regarding whether Walker would testify was made by the Commonwealth, and not by Walker. Nonetheless, during Walker’s oral plea colloquy, the trial court offered: "Now, Mr. Walker, we talked about the fact that for the two cases, the two murders and the agg assault, the conspiracy and the PIC, the Commonwealth is going to nol pros all the other charges. That’s just Latin for drop the charges. And you have also promised that you will not testify in Dwayne Brown’s case. Is that true?” Walked responded: "Yes, Your Honor.” N.T., 1/24/2006, at 62-63. This exchange is contrary to the written plea agreement. Neither Walker nor the Commonwealth addressed the discrepancy. Appellant’s suggestion that the Commonwealth procured Walker's promise is based upon the colloquy, rather than the actual plea agreement Walker signed. Notably, the record unequivocally shows that Walker requested that the trial court seal the record in his case because he feared for his safety in prison, and Walker’s attorney informed the court and appellant’s counsel of Walker’s refusal to testify at appellant’s trial without suggesting any form of prosecutorial coercion. N.T., 1/24/2006, at 86-88 (Walker Guilty Plea); N.T., 1/31/2006, at 11.


. The Majority constructs a broad theory of issue preservation, which essentially excuses appellant’s burden to raise a specific objection in order to preserve an issue for appeal. See Pa.R.A.P. 302(a). A broad objection to the exclusion of Walker’s confessions in their entirety is simply not equivalent to or a substitute for a specific objection regarding which individual parts of the confessions should have been admitted. Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114, 115-16 & n. 3 (1974) (appellant who took general exception to jury charge did not preserve specific objection that court should have charged jury regarding presumption of due care, and waived allegation of error on appeal); see also Pa.R.E. 103(a). Appellant here sought admission of the entire statement, and not of individual parts, therefore waiving any claim that the trial court erred in failing to parse Walker’s confession for admissible statements. Accord, e.g., Commonwealth v. *1192Smith, 604 Pa. 126, 985 A.2d 886, 904 (2009) ("[I]t is beyond cavil that if the ground upon which an objection is based is specifically stated, all other reasons for its exclusion are waived.”); Commonwealth v. Cousar, 593 Pa. 204, 928 A.2d 1025, 1041 (2007) ("The rule is well settled that a party complaining, on appeal, of the admission of evidence in the court below will be confined to the specific objection there made.”). Indeed, the contrary approach is absurd, essentially forcing the trial judge into a partisan advocate’s role, to become co-counsel (if not senior partner) to trial counsel. Enforcement of salutary and fundamental issue preservation principles here is particularly appropriate because, as the proponent of the evidence, appellant bore the burden of persuasion regarding why the exculpatory parts of the confessions were relevant and admissible as exceptions to hearsay. Moreover, counsel’s choice to forgo parsing Walker's confessions and, instead, to seek admission of them in toto was likely tactical, since the governing law — until today — would have counseled that the only relevant, exculpatory parts of Walker's confessions were inadmissible hearsay unless bootstrapped to Walker’s self-inculpatory statements which were irrelevant to appellant’s defense. Accord Commonwealth v. Andrews, 564 Pa. 321, 768 A.2d 309, 316 n. 12 (2001) (tactical reasons explained why, although several potential problems existed with conduct of trial, counsel opted to raise single specific objection and waived others).
There is an unfortunate irony in the Majority’s gossamer approach. When the trial judge receives the Court's Opinion informing her of the error she made, which requires the time and expense of a new murder trial, she will no doubt be surprised to learn that she has been faulted for a ruling and decision appellant never asked her to make. To make matters worse, she will be faced with a situation where neither appellant, nor the Majority, have yet bothered to parse the statement and identify its allegedly admissible sub-components. Apparently, this will be left to the trial judge. Evidence is not vague or ephemeral; it (like an evidentiary proffer) is supposed to be specific. The judge will be warranted in wondering, if she really was so wrong in her non-ruling, why is it so difficult to specify exactly what "parts” of the hearsay statements she was obliged to sua sponte mine and deem admissible.


. Amicus Defender Association of Philadelphia suggests yet another theory for admission of Walker’s exculpatory declarations. According to amicus, the exculpatory portions of the Walker statements were collateral to and necessary to place Walker's self-inculpa-tory statements into context. This theory likewise was not presented below or by the parties. In any event, the predicate of this theoiy is missing here because Walker’s self-inculpa-tory declarations were irrelevant to either the Commonwealth's case or appellant’s defense, and were, therefore, inadmissible themselves. This argument would pile inadmissible hearsay evidence upon irrelevant (and hence inadmissible) evidence.


. The Majority is mistaken in asserting that common law decisions which pre-date adoption of Rule 804(b)(3) "do not, in and of themselves, control the resolution of this question since it is the text of the current rule which is now the governing authority.” Ma*1193jority Op., at 1179. Indeed, the comment indicates that Rule 804(b)(3) simply restates or "codifies” the common law. Pa.R.E. 804(b)(3) cmt. (rule “is consistent with prior Pennsylvania decisional law”); see, e.g., Commonwealth v. Nash, 457 Pa. 296, 324 A.2d 344 (1974) (plurality). More generally, this Court's adoption of the Rules of Evidence did not purport to supplant existing law.


. The Majority adopts the position that the same evidence — Walker's identification of his half-brothers as his accomplices — is self-incul-patory and admissible if offered by appellant to exculpate himself, but would not be admissible if offered by the Commonwealth as evidence against Walker’s half-brothers. The notion that the law of hearsay would be so one-sided is very curious and telling.
The primary inquiry under Rule 804(b)(3) is into the self-inculpatory nature of the statement, and does not depend on which party offers the statement into evidence. See Pa. R.E. 804(b)(3). Moreover, the inquiiy into whether a statement offered by a party is hearsay is independent from whether admission of the same statement under a settled hearsay exception offends the Confrontation Clause, albeit the admission of evidence has right of confrontation implications. Contrary to the Majority’s assessment, I do not view the Majority Opinion as altering Confrontation Clause jurisprudence; rather, I am highlighting the right of confrontation implications of applying Rule 804(b)(3) as interpreted by the Majority in the context of a prosecution against Walker’s half-brothers. See Majority Op., at 1182 n. 67. In the unlikely event that a Court someday were to determine that the time-worn declaration against penal interest exception to die hearsay rule violates the Confrontation Clause — to my knowledge, no court has so held, and certainly no court whose decisions bind this Court — the reasoning and effect, no doubt, would undermine the exception for all parties.


. We granted allocatur to clarify the application of Rule 804(b)(3) and its interplay with the Due Process Clause of the Fourteenth Amendment. Pa.R.E. 804(b)(3) (hearsay exception for statement against interest, where declarant is unavailable). The Majority ultimately does not address the constitutional issue.


. Because I conclude that Walker’s declarations that would tend to exculpate appellant were not against his penal interest, I do not reach the issue addressed by Mr. Justice Ea-*1197kin in his Concurring and Dissenting Opinion regarding the corroboration identified by the Majority as supposed indicia of the trustworthiness of Walker’s statements. But, I would note that the question of what type of corroboration is sufficient is not yet settled. One commentator has described the definition of “corroboration” in the context of the federal Rule 804(b)(3) as "hopelessly confused.” McCormick on Evidence, Practitioner Treatise Series, § 319, at 328 (5th Ed. 1999). McCormick suggests that “[cjorroboration of the trustworthiness of the out-of-court declaration should generally focus on the circumstances of making of the statement and the motivation of the declarant.... Significantly, the rule does not require that the statements themselves be independently proved to be accurate; rather it requires only that corroborating circumstances indicate trustworthiness.” Id.